Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim  1,2,4,5,8-12,14,15,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SerVaas (2002/0169482) and Freeman et al (2019/0282822) and Schlegel et al (8,954,129).
Re claim 1;
1. A method of controlling an in-vehicle automated external defibrillator system, the method comprising: determining, by a driver state recognition device, a state of a driver through a state determination device; upon determining that the driver is in a cardiac arrest state (at least ¶47 of SerVaas teaches determining if the patient is in fibrillation), determining, by a heart impulse position controller, two current pads among a plurality of current pads disposed in a seat belt (SerVaas doesn’t explicitly teach determining electrodes.  However, Schlegel teaches determining the best electrodes, using an impedance analysis; see at least col. 14:37-45.  It would have been obvious to use such analysis in order to find the best electrodes to either sense signals from or defibrillate with, and also to avoid electrodes that have fallen off the patient.  Such uses are well known and would merely yield predictable results); determining, by a heart impulse intensity controller, current to be applied through the two determined current pads; and applying, by the heart impulse intensity controller, the determined current through the two determined current pads (SerVaas doesn’t explicitly teach a intensity controller.  However, Freeman uses a controller to determine the charge voltage, and hence delivered current to the patient, using an impedance analysis; ¶9.  It would have been obvious to use such with the device of SerVaas since such controllers are well known in the art to use to account for different patient sizes, and would merely yield predictable results.)

Re claim 2;
2. The method of claim 1, wherein: the state determination device includes at least one of a heartbeat sensor configured to detect a heartbeat state of the driver or a camera configured to acquire an image of the driver; and the driver state recognition device determines whether the driver is in the cardiac arrest state based on at least one of whether the cardiac arrest state is detected through the DB1/ 105263543.118heartbeat sensor or whether failure to look forward or total absence of movement is detected from the image of the driver, captured through the camera.(as mentioned re claim 1, SerVaas teaches detecting heart beat, which necessarily uses a sensor.  Further, SerVaas also teaches detecting from said heartbeat whether the patient is in fibrillation.)

4. The method of claim 1, wherein: the plurality of current pads includes a plurality of first electrode pads and a plurality of second electrode pads; and the determining the two current pads includes: measuring resistance between pads for each combination of the plurality of first electrode pads and the plurality of second electrode pads; and  DB1/ 105263543.119determining a first electrode pad and a second electrode pad, corresponding to a combination having a lowest measured resistance therebetween, as the two current pads. .(as mentioned supra, col. 14:37-45 of Schlegel teaches choosing among many different electrodes to find those with the lowest electrode/tissue interface impedance.  To find such low impedance, for a defibrillation electrode, would have been obvious since it would prevent electrodes being used that have fallen off the patient, and thus have very high impedance, and would also allow less power to be drained from the battery because of the lower impedance.)

Re claim 5;
5. The method of claim 4, wherein the plurality of first electrode pads and the plurality of second electrode pads are spaced apart from each other in an extension direction of the seat belt on a surface of the seat belt, which contacts a body of the driver (at least figure 7 of SerVaas shows electrodes on a seat belt.   Any direction can be considered the extension direction, and the skilled artisan is free to use any number of electrodes in order to have adequate coverage of the patient.)



Re claim 8;
8. The method of claim 1, further comprising determining the state of the driver again after applying the determined current through the two determined current pads. (as mentioned supra, at least ¶47 of SerVaas teaches applying a shock to the patient.  To further determine the state of the driver after the first shock is delivered would have been obvious since it would serve as a check to determine if the shock was successful, or if the patient needed additional shocks applied.)

Re claim 9;
9. The method of claim 1, further comprising: performing at least one of hazard light flashing, stopping on the shoulder via autonomous driving, or emergency relief signal transmission through an additional measure device upon determining the driver to be in the cardiac arrest state. (see at least ¶41,42 of SerVaas which teaches sending messages to a hospital or central station)

Re claim 10;
(see comments re claim 1 and 11, and at least ¶25 of SerVaas which teaches microprocessor and memory storing software.)


Re claim 11; 
11. An in-vehicle automated external defibrillator system comprising: a state determination device configured to acquire information for determining a state of a driver (at least ¶45,47 of SerVaas teaches electrodes that detect the patient’s heart beat); a driver state recognition device configured to determine the state of the driver based on the information acquired through the state determination device (at least ¶47 of SerVaas teaches determining if the patient is in fibrillation); a heart impulse position controller configured to determine two current pads among a plurality of current pads disposed in a seat belt when the driver state recognition device determines the driver to be in a cardiac arrest state (SerVaas doesn’t explicitly teach determining electrodes.  However, Schlegel teaches determining the best electrodes, using an impedance analysis; see at least col. 14:37-45.  It would have been obvious to use such analysis in order to find the best electrodes to either sense signals from or defibrillate with, and also to avoid electrodes that have fallen off the patient.  Such uses are well known and would merely yield predictable results); and a heart impulse intensity controller configured to determine current to be applied through the two determined DB1/ 105263543.121current pads and to apply the determined current through the two determined current pads (SerVaas doesn’t explicitly teach a intensity controller.  However, Freeman uses a controller to determine the charge voltage, and hence delivered current to the patient, using an impedance analysis; ¶9.  It would have been obvious to use such with the device of SerVaas since such controllers are well known in the art to use to account for different patient sizes, and would merely yield predictable results.)

Re claim 12;
12. The in-vehicle automated external defibrillator system of claim 11, wherein: the state determination device includes at least one of a heartbeat sensor configured to detect a heartbeat state of the driver or a camera configured to acquire an image of the driver; and the driver state recognition device determines whether the driver is in the cardiac arrest state based on at least one of whether the cardiac arrest state is detected through the heartbeat sensor or whether failure to look forward or total absence of movement is detected from the image of the driver, captured through the camera.(as mentioned re claim 11, SerVaas teaches detecting heart beat, which necessarily uses a sensor.  Further, SerVaas also teaches detecting from said heartbeat whether the patient is in fibrillation.)

Re claim 14,
14. The in-vehicle automated external defibrillator system of claim 11, wherein: the plurality of current pads includes a plurality of first electrode pads and a plurality of second electrode pads; and the heart impulse position controller measures resistance between pads for each combination of the plurality of first electrode pads and the plurality of second electrode pads and determines a first electrode pad and a second electrode pad, corresponding to a combination having a lowest measured resistance therebetween, as the two current pads.(as mentioned supra, col. 14:37-45 of Schlegel teaches choosing among many different electrodes to find those with the lowest electrode/tissue interface impedance.  To find such low impedance, for a defibrillation electrode, would have been obvious since it would prevent electrodes being used that have fallen off the patient, and thus have very high impedance, and would also allow less power to be drained from the battery because of the lower impedance.)

Re claim 15;
15. The in-vehicle automated external defibrillator system of claim 14, wherein the plurality of first electrode pads and the plurality of second electrode pads are .(at least figure 7 of SerVaas shows electrodes on a seat belt.   Any direction can be considered the extension direction, and the skilled artisan is free to use any number of electrodes in order to have adequate coverage of the patient.)


Re claim 18;
18. The in-vehicle automated external defibrillator system of claim 11, wherein the driver state recognition device determines the state of the driver again after the determined current is applied. (as mentioned supra, at least ¶47 of SerVaas teaches applying a shock to the patient.  To further determine the state of the driver after the first shock is delivered would have been obvious since it would serve as a check to determine if the shock was successful, or if the patient needed additional shocks applied.)

Re claim 19;
19. The in-vehicle automated external defibrillator system of claim 11, further comprising an additional measure device configured to perform at least one of hazard light flashing, stopping on the shoulder via autonomous driving, or emergency relief signal transmission upon determining the driver to be in the (see at least ¶41,42 of SerVaas which teaches sending messages to a hospital or central station)

Claim  3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SerVaas (2002/0169482) and Freeman et al (2019/0282822) and Schlegel et al (8,954,129), and further in view of Cowan et al (2014/0043149).
Re claim 3;
3. The method of claim 2, wherein: the state determination device further includes a microphone and a speaker; and the driver state recognition device outputs a message that prompts the driver to respond through the speaker when detecting the cardiac arrest state through the heartbeat sensor and detecting failure to look forward or total absence of movement from the image of the driver, captured by the camera, and determines the driver to be in the cardiac arrest state when a response to the message is not input through the microphone. (SerVaas does not explicitly teach a microphone and speaker and a camera that detects a driver, as well as prompts.  Cowan teaches a mobile communication device and app for a wearable defibrillator system, which includes the ability to send prompts to the patient, see at least ¶56,58, and a manner of giving visual feedback to a rescuer using camera, see at least ¶62 which also teaches a speaker and microphone and the ability to issue voice prompts from the rescuer, see also ¶138,142,143 which teach sending a video and a user interface. It would have been obvious to use such features of Cowan with the device of SerVaas since it would merely yield predictable results, such as giving the rescuer a visual picture of the patient’s condition, and the ability to ask questions and prompt the patient to perform actions in a well known way.) 

Re claim 13,
13. The in-vehicle automated external defibrillator system of claim 12, wherein: the state determination device further includes a microphone and a speaker; and the driver state recognition device outputs a message that prompts the driver to respond through the speaker when detecting the cardiac arrest state through the heartbeat sensor and detecting failure to look forward or total absence of movement DB1/ 105263543.122from the image of the driver, captured by the camera, and determines the driver to be in the cardiac arrest state when a response to the message is not input through the microphone. (SerVaas does not explicitly teach a microphone and speaker and a camera that detects a driver, as well as prompts.  Cowan teaches a mobile communication device and app for a wearable defibrillator system, which includes the ability to send prompts to the patient, see at least ¶56,58, and a manner of giving visual feedback to a rescuer using camera, see at least ¶62 which also teaches a speaker and microphone and the ability to issue voice prompts from the rescuer, see also ¶138,142,143 which teach sending a video and a user interface. It would have been obvious to use such features of Cowan with the device of SerVaas since it would merely yield predictable results, such as giving the rescuer a visual picture of the patient’s condition, and the ability to ask questions and prompt the patient to perform actions in a well known way.)


Claim  6,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SerVaas (2002/0169482) and Freeman et al (2019/0282822) and Schlegel et al (8,954,129), and further  in view of Jung et al (2007/0233197).
Re claim 6;
The method of claim 4, wherein the determining the current includes calculating an intensity of current in consideration of clothing being worn by the driver. (Freeman doesn’t explicitly teach considering clothing when determining current levels for the patient.  However, Jung teaches that his defibrillator can issue a shock that is applied thru clothing; see at least ¶68,71.  It would have been obvious to send a shock to the patient thru clothing since it would save time and would be more easily performed by the patient or other passenger in the car.)

Re claim 16,
(Freeman doesn’t explicitly teach considering clothing when determining current levels for the patient.  However, Jung teaches that his defibrillator can issue a shock that is applied thru clothing; see at least ¶68,71.  It would have been obvious to send a shock to the patient thru clothing since it would save time and would be more easily performed by the patient or other passenger in the car.)


Allowable Subject Matter
Claims 7,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792